DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 11-15 in the reply filed on 10/07/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims are sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims… thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden (see Applicant’s arguments at page 5, 3rd paragraph).  
The Examiner acknowledges the arguments and respectfully disagrees because “as
indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must
be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to
specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a
requirement to restrict is in error. A mere broad allegation that the requirement is in error does
not comply with the requirement of 37 CFR 1.111” (see MPEP § 818.01(a)). Specifically, pointing out that there is no serious burden of search because the subject matter of all claims are sufficiently related is not a sufficient argument because this is a broad allegation. Furthermore, the Office Action dated 08/12/2021 stated that there is lack of unity of invention after taking the prior art into consideration “a posteriori” (see MPEP § 1850.II) and the application contains groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1, thus there is serious search and/or examination burden if restriction were not required because the inventions in groups I-IV are classified in separate 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-10 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I, II and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/07/2021.

Response to Amendment
The amendment filed 10/07/2021 has been entered.  Claims 11-15 and 19-25 are currently examined.  Claims 19-25 are newly added. Claims 1-10 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups Group I, II and IV, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/07/2021.	

Specification




The abstract of the disclosure is objected to because the abstract includes the statement “(Fig. 2)” at the last line of the abstract.  It appears, however, that “(Fig. 2)” is a typographical error and should be deleted.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.









Claims 11, 13 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leture et al. (U.S. Pat. No. 5,709,743, previously cited by the applicant, 04/15/2019) (“Leture” hereinafter).

Regarding claim 11, Leture teaches a setting and/or curing accelerator obtained by milling a mineral solid in a liquid medium (see Leture at C1 L5-7 teaching that the disclosure relates to a new agent for accelerating the setting and hardening of siliceous hydraulic binders, and see Leture at C3 L48-53 teaching that the disclosure relates to a novel setting and hardening accelerating agent… characterized in that: a. it is obtained by hydration… and grinding of an aqueous siliceous hydraulic binder suspension).
In addition, Examiner notes that the phrase “obtained by milling a mineral solid in a liquid medium” is a product-by-process limitation, wherein the product structure is a milled mineral solid. Therefore the phrase is not seen to differ structurally from the applied prior art of Leture because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).

Regarding claim 13, Leture teaches wherein the setting and/or curing accelerator is present as suspension (see Leture at C3 L52-53 teaching grinding of an aqueous siliceous hydraulic binder suspension) and comprises the following constituents: 
a) a dispersed inert mineral solid (see Leture at C4 L5-11 teaching that the remainder of the composition of the agent corresponds to the compounds of the siliceous binders hydrated), wherein compounds of the siliceous binders is taken to meet the claimed dispersed inert mineral solid; 
b) a dispersed mineral binder (see Leture at C4 L1-3 teaching the agent of the disclosure… is generally composed of calcium silicate hydrates (hereinafter denoted CSH), and see Leture at C4 L53-55 teaching the agent according to the disclosure can result from the hydration of materials as varied as... wherein artificial Portland cements is featured in the list), wherein artificial Portland cement is taken to meet the claimed dispersed mineral binder; 
where both the inert mineral solid and the mineral binder are present in dispersed form or in the form of suspended particles (see Leture at C3 L61 teaching c. it is in the form of an aqueous suspension, thus meeting the claimed both the inert mineral solid and the mineral binder are present in the form of suspended particles).

Regarding claim 20, Leture wherein the mineral solid comprises a mineral binder (see Leture at C3 L51-53 teaching grinding of an aqueous siliceous hydraulic binder suspension), wherein the siliceous hydraulic binder is taken to meet the claimed mineral solid comprising a mineral binder.

Regarding claim 21, Leture teaches wherein the mineral solid comprises a cement (see Leture at C3 L51-53 teaching grinding of an aqueous siliceous hydraulic binder suspension, wherein the siliceous hydraulic binder is taken to meet the claimed mineral solid, and see Leture at C4 L53-55 teaching the agent according to the disclosure can result from the hydration of 

Regarding claim 22, Leture teaches wherein the liquid medium contains water (see Leture at C6 L6-8 teaching a siliceous hydraulic binder is hydrated… with an amount of water).

Regarding claim 23, Leture teaches wherein the mineral binder is at least partially hydrated by the liquid medium during milling (see Leture at C6 L12-13 teaching that the suspension of the hydrated inorganic particles obtained is then ground in a micromedia mill), wherein the hydrated inorganic particles obtained is then ground meets the claimed the mineral binder is at least partially hydrated by the liquid medium during milling.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 14-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leture.

Regarding claim 14, Leture teaches the limitations as applied to claims 11 and 13 above, and Leture further teaches comprising 90-99.9% by weight, based on the solids content of the setting and/or curing accelerator (see Leture at C4 L1-6 teaching the agent of the disclosure… is generally composed of calcium silicate hydrates… the remainder of the composition of the agent corresponds to the compounds of the siliceous binders, and see Leture at C6 L67-C7 L1 teaching an embodiment wherein siliceous hydraulic binder are added).  One of ordinary skill in the art would appreciate that the setting and/or curing accelerator comprises 90 - 99.9% by weight, based on the solids content because the agent is composed of calcium silicate hydrates and compounds of the siliceous binders, which are solids.

Regarding claim 15, Leture teaches the limitations as applied to claim 11 above, and Leture further teaches wherein a proportion of liquid in the setting and/or curing accelerator is 40 - 85% by weight, based on the total weight of the curing accelerator (see Leture at C3 L61-64 teaching c. it is in the form of an aqueous suspension… the solids content of the aqueous suspension of the agent of the disclosure is generally between 5% and 75% by weight).  One of 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
  
Regarding claim 25, Leture teaches the limitations as applied to claim 11 above, and Leture further teaches wherein the mineral solid has a proportion of 5 - 95% by weight in the liquid medium, based on the total weight of the liquid medium and the mineral solid (see Leture at C3 L62-64 teaching the solids content of the aqueous suspension of the agent of the disclosure is generally between 5% and 75% by weight).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leture as applied to claim 11 above, and further in view of Taga et al. (EP-1690841-A1)(“Taga” hereinafter).

Regarding claims 19 and 24, Leture teaches the limitations as applied to claim 11 above, but Leture does not explicitly teach wherein the mineral solid is in the form of a flour before milling and/or the mineral solid has an average particle size of from 0.0001 to 1.0 mm (claim 19), and wherein the mineral solid is milled to particles having an average particle size of < 600 nm (claim 24).
With respect to claim 19, Examiner notes that the claims are directed to a product, not a process, wherein the product structure is a milled mineral solid, and thus the condition of the starting material (or flour) does not affect the patentability of the product.
2 (or calcium hydroxide)… is less than 50% by weight of the agent (see Leture at C4 L39-42).
Like Leture, Taga teaches a setting accelerator with less than 50% by weight of agent (see Taga at [0001] teaching that the present disclosure relates to a novel setting accelerator… more specifically, it relates to a cement setting accelerator comprising calcium hydroxide, and see Taga at  [0015] teaching a cement composition which comprises 100 parts by weight of a cement and 0.05 to 10 parts by weight of calcium hydroxide as the above cement setting accelerator of the present disclosure).  Like Leture, Taga teaches wet milling using water (see Taga at [0019] teaching to obtain calcium hydroxide particles having an average particle diameter of 3 µm, wet grinding is recommended because its grinding efficiency is high and powerful grinding is possible… water is the most suitable as a dispersion medium used for the above wet grinding in consideration of reactivity and handling of ease).
Taga further teaches that obtaining fine calcium hydroxide, gypsum is reacted with an alkali hydroxide in a water solvent to obtain calcium hydroxide (see Taga at [0023]), and the gypsum to be reacted with the alkali hydroxide preferably has an average particle diameter of 0.1 to 500 µm (or 0.0001 to 0.5 mm) (see Taga at [0024]).  The gypsum starting material with an average particle diameter of 0.1 to 500 µm (or 0.0001 to 0.5 mm) meets the claimed range of average particle size of from 0.0001 to 1.0 mm before milling in claim 19.  The gypsum is taken to meet the mineral solid is in the form of a flour before milling in claim 19 because one of ordinary would appreciate that gypsum is a soft sulfate mineral composed of calcium sulfate dihydrate, and it is in the form of flour because of the average particle diameter of 0.1 to 500 µm (or 0.0001 to 0.5 mm).
Furthermore, Taga teaches that the average particle diameter of calcium hydroxide particles constituting a setting accelerator should be adjusted to 3 µm or less… preferably 2 µm 
Taga also teaches that by adjusting its (referring to calcium hydroxide) average particle diameter to the above range (referring to 3 µm or less… preferably 2 µm or less, or more preferably 1 µm or less), calcium hydroxide can have a greatly improved setting accelerating effect and can exhibit a practical function as a setting accelerator (see Taga at [0018]).
As such, one of ordinary skill in the art would appreciate that Taga teaches the starting material gypsum with an average particle diameter of 0.1 to 500 µm to obtain calcium hydroxide with a particle size of 1 µm or less so as to have a greatly improved setting accelerating effect and exhibit a practical function as a setting accelerator, and seek those advantages by adding the less than 50% by weight calcium hydroxide in Leture’s setting and hardening accelerating agent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add less than 50% by weight calcium hydroxide with a particle size of 1 µm or less, from the starting material gypsum with an average particle diameter of 0.1 to 500 µm, as taught by Taga in Leture’s setting and hardening accelerating agent so as to have a greatly improved setting accelerating effect and exhibit a practical function as a setting accelerator.

Claims 11, 12, 15 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Genolet et al. (U.S. Pub. No. 2010/0193982 A1) (“Genolet” hereinafter).

Regarding claim 11, Genolet teaches a setting and/or curing accelerator obtained by milling a mineral solid in a liquid medium (see Genolet at [0012] teaching producing a hyper-fine cement… which comprises the wet milling of cement or cement clinker in a nonaqueous solvent, and see Genolet at [0016] teaching a cement starting material is to be milled), wherein the 
In addition, Examiner notes that the phrase “obtained by milling a mineral solid in a liquid medium” is a product-by-process, wherein the product structure is a milled mineral solid. Therefore the phrase is not seen to differ structurally from the applied prior art of Genolet because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).

Regarding claim 12, Genolet teaches a setting and/or curing accelerator for a mineral binder, containing a mineral solid, where the mineral solid has an average particle size of < 600 nm (see Genolet at [0012] teaching producing a hyper-fine cement having a particle size D50 of < 1 µm, which comprises the wet milling of cement or cement clinker in a nonaqueous solvent, and see Genolet at [0016] teaching a cement starting material is to be milled).  The hyper-fine cement is capable of acting as setting and/or curing accelerator as claimed and capable for use in a mineral binder.
And, the hyper-fine cement having a particle size D50 of < 1 µm meets the claimed range where the mineral solid has an average particle size of < 600 nm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
In addition, Examiner notes that the phrase “for a mineral binder” is directed towards the intended use of the setting and/or curing accelerator. In has been held that "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a 

	
Regarding claim 15, Genolet teaches the limitations as applied to claim 11 above, and Genolet further teaches wherein a proportion of liquid in the setting and/or curing accelerator is 40 - 85% by weight, based on the total weight of the curing accelerator (see Genolet at [0023] teaching the weight ratio of solvent to cement can… advantageously be in the range of 0.05 to 5).  The solvent is taken to meet the claimed liquid.  The cement is the starting material for the hyper-fine cement (or setting and/or curing accelerator).  
The weight ratio is between the solvent to cement, if there is 50% by weight of the cement, and the ratio is 0.05 to 5, then there is 2.5%-250% by weight of solvent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
  
	
Regarding claim 19, Genolet teaches the limitations as applied to claim 11 above, and Genolet further teaches wherein the mineral solid is in the form of a flour before milling and/or the mineral solid has an average particle size of from 0.0001 to 1.0 mm (see Genolet at [0013] teaching Fig. 2 shows the particle size distribution… in comparison with Portland cement of Fig. 1 (bold line… which was used as starting material).  Looking at Figs. 1 and 2, the average particle size distribution of Portland cement (bold line) is about 100 microns (or 0.1 mm), thus meeting the claimed average particle size of from 0.0001 to 1.0 mm.
Furthermore, with respect to claim 19, Examiner notes that the claims are directed to a product, not a process, wherein the product structure is a milled mineral solid, and thus the condition of the starting material (or flour) does not affect the patentability of the product.

Regarding claims 20 and 21, Genolet teaches the limitations as applied to claim 11 above, and Genolet further teaches wherein the mineral solid comprises a mineral binder (claim 20); and wherein the mineral solid comprises a cement, and/or the mineral solid comprises a rock and/or rock flour (claim 21) (see Genolet at [0016] teaching as cement starting material to be milled… it is possible use all known grades of cement clinker and cement), wherein cement starting material is taken to meet the claimed mineral binder (claim 20), and mineral solid comprising  a cement (claim 21).

Regarding claim 22, Genolet teaches the limitations as applied to claim 11 above, and Genolet further teaches wherein the liquid medium contains alcohol (see Genolet at [0017] teaching that conventional cement… can be milled to significantly smaller particle sizes in a liquid phase than is possible in dry milling… wet milling of cement or cement clinker in a nonaqueous solvent, and see Genolet at [0018] teaching as solvent, it is possible to use virtually all customary organic solvents or mixtures… examples of solvents include alcohols featured in the list), thus meeting the claimed alcohol.

Regarding claim 23, Genolet teaches the limitations as applied to claim 11 above, and Genolet further teaches wherein the mineral binder is at least partially hydrated by the liquid medium during milling (see Genolet at [0017] teaching that conventional cement… can be milled to significantly smaller particle sizes in a liquid phase than is possible in dry milling… wet milling of cement or cement clinker in a nonaqueous solvent), wherein wet milling is taken to meet the claimed mineral binder is at least partially hydrated by the liquid medium during milling.

Regarding claim 24, Genolet teaches the limitations as applied to claim 11 above, and Genolet further teaches wherein the mineral solid is milled to particles having an average particle size of < 600 nm (see Genolet at [0012] teaching producing a hyper-fine cement having 50 of < 1 µm, which comprises the wet milling of cement or cement clinker in a nonaqueous solvent). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 25, Genolet teaches the limitations as applied to claim 11 above, and Genolet further teaches wherein the mineral solid has a proportion of 5 - 95% by weight in the liquid medium, based on the total weight of the liquid medium and the mineral solid (see Genolet at [0039] teaching the weight ratios of the components were as follows: cement 65.57%), the cement is the starting material for the hyper-fine cement (or setting and/or curing accelerator).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
	

	Conclusion
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





                                                                                                                                                                                                      /MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735